Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 12/8/2021 has been entered and fully considered.
Claims 1, 2, 4, 5, 24, 25, 28 and 33 have been amended.
Claim 3, 6-21, 23, 26-27, 29-32, 34-43, 45-139 have been cancelled.
Claims 140-149 are new and supported by the specification as originally filed.
Summary
Applicant’s arguments see pages 6-9, filed 12/8/21, with respect to claims 1, 2, 4, 5, 22, 24, 25, 28, 33, and 44 have been fully considered and are persuasive.  The 103 rejection of claims 1, 2, 4, 5, 22, 24, 25, 28, 33, and 44 have been withdrawn.
Claims 1, 2, 4, 5, 22, 24, 25, 28, 33, 44, and 140-149 are pending and have been considered.
Reasons for Allowance
Claims 1, 2, 4, 5, 22, 24, 25, 28, 33, 44, and 140-149 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of Applicant’s invention recited in the claims; which is outside the scope of prior art.
	PRUD’HOMME (US PG PUB 20150143742) is the closest prior art that teaches:
PRUD’HOMME teaches in para [0026]-[0029] referring to FIG. 1, there is illustrated a thermo-transformation system 10. The thermo-transformation system 10 is used to perform the 
	However PRUD’HOMME differs from the claimed invention in that PRUD’HOMME does not disclose or suggest a method of performing torrefaction of biomass comprising: measuring a characteristic of the biomass; and adjusting, via a controller, a flow rate of a fluid comprising oxygen into the reactor in which the biomass is torrefied, wherein the adjustment is made, at least in part, based upon a measurement of the characteristic of the biomass.
In other words, PRUD’HOMME discloses a method related to torrefaction of biomass in an oxygen-inert environment that includes limiting infiltration of oxygen into the system via a sealed rotary valve. (See, e.g., Abstract and Paragraph [0031] of PRUD’HOMME) However, PRUD’HOMME does not teach or render obvious at least the features of adjusting, via a controller, flow rate of a fluid comprising oxygen based on a measurement of a characteristic of the biomass.
Therefore any combination of PRUD’HOMME fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771